United States Court of Appeals
                      For the First Circuit

No. 15-1107

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                          JORGE SANCHEZ,

                      Defendant, Appellant.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]



                              Before

                       Howard, Chief Judge,
              Thompson and Kayatta, Circuit Judges.



     Jeffrey W. Langholtz on brief for appellant.
     Carmen M. Ortiz, United States Attorney, and Randall E. Kromm,
Assistant United States Attorney, on brief for appellee.




                          March 23, 2016
          THOMPSON, Circuit Judge.

                              Preface

          Jorge Sanchez asks us to undo a district judge's order

denying his motion to suppress.      Concluding that we cannot, we

affirm.

                      How the Case Got Here1

          One summer evening back in August 2011, Officer Mark

Templeman of the Springfield Police Department got a phone call

from a confidential informant ("CI," for short).     A Hispanic man

standing near a green Ford Taurus on the corner of Main and Calhoun

streets had a black semiautomatic handgun in his waistband and

crack cocaine in his pocket, the CI said.      And he described the

man as medium complected, roughly 5'5" tall, and wearing a white

t-shirt and black cargo-style shorts.    Asked by Templeman how he

knew about the gun and the crack, the CI replied that he had

personally "seen" them.   Templeman knew the CI well, having worked

with him since about 2007.    Templeman knew the CI's name, phone

number, and address, for example.    And the CI had been a big help

to police before, having given Templeman tips about street-level

drug deals and firearm-possession crimes over the years that led




1 As per usual, we outline the relevant facts as found below,
"consistent with record support." See United States v. Lee, 317
F.3d 26, 30 (1st Cir. 2003).
                               - 2 -
to arrests and convictions — as far as Templeman knew, the CI had

never given him false info.

          Responding to the tip, Templeman and other officers

headed to the scene in several cars.           Templeman drove alone,

arriving at the locale about five minutes after the CI's call.

There he saw a green Ford Taurus and a man matching the physical

description given by the CI.         Templeman recognized the man as

Sanchez, a suspected gang member he had arrested in 2004 for

possessing with intent to distribute heroin and cocaine — an

offense that resulted in a conviction, meaning (as Templeman knew)

that Sanchez could not legally carry a firearm.

          After    surveilling   the   site   for    about   10   minutes,

Templeman (who had binoculars) spied Sanchez put his left hand on

his left hip:     Sanchez's t-shirt hung over his waistband, and as

Sanchez touched this area, Templeman could see the shape of some

object   underneath   the   shirt.       Sanchez's   movement     reminded

Templeman of how he (Templeman) checks his concealed firearm.          As

a result of his observations, and based on his training and

experience, Templeman believed that Sanchez had a firearm.          So he

radioed his colleagues, telling them to "move in" and warning them

about the gun tucked in the left side of Sanchez's waistband.

          Staying in his car, Templeman watched an officer named

Kalish close in, pat Sanchez's waistband, and grab the gun.

                                 - 3 -
Someone — the record does not say who — then arrested and cuffed

Sanchez.   And a search incident to the arrest turned up the crack.

The total time from the CI's call to Sanchez's arrest was 15

minutes or so.

           During   booking,   Sergeant   Julio   Toledo   (the   booking

officer that evening) asked a not-yet-Mirandized Sanchez a series

of standard questions about his name, date of birth, social-

security number, height, weight, job held or school attended, etc.

And when Toledo asked him whether he was employed, Sanchez matter-

of-factly answered that he was "a drug dealer." By the way, Toledo

played no part in the Sanchez investigation — other than knowing

the booking charges, Toledo knew nothing about the case against

Sanchez. Also, Toledo had no info suggesting that his asking these

standard booking questions might cause Sanchez to incriminate

himself. What is more, Toledo did not ask the questions to further

the investigation.     And he did not ask Sanchez any follow-up

questions tied to the "drug dealer" comment — a comment Toledo

shared with Templeman after booking.

           A federal grand jury indicted Sanchez on three counts.

Count 1 alleged that he had possessed cocaine base with intent to

distribute.   Count 2 alleged that he had possessed a firearm as a

convicted felon.     And count 3 alleged that he had possessed a

firearm in furtherance of a drug-trafficking offense.

                                 - 4 -
            Sanchez moved to suppress both the contraband and the

drug-dealer statement.           On the contraband issue, he challenged the

evidence's       admissibility         on    the    ground     that      no       reasonable

suspicion justified the "seizure and search" of his "person."                              And

on   the   employment-question           matter,     he   contested          his    answer's

admissibility on the basis that Toledo had asked the offending

question     —    before        any    Miranda      warnings      —    "to        elicit    an

incriminating response," rendering his drug-dealer "confession"

involuntary. The government disagreed with Sanchez on both fronts,

insisting that reasonable suspicion did exist to stop and frisk

him and that the complained-of question and answer fell outside

Miranda's scope.      A district judge held an evidentiary hearing, at

which only Templeman and Toledo testified.                     And after crediting

the key particulars of their accounts, the judge orally denied the

motion.

            Later, the government voluntarily dismissed counts 1 and

3.   Sanchez then entered a conditional guilty plea to count 2 (the

felon-in-possession-of-a-firearm count), reserving his right to

appeal the suppression ruling.               And the judge sentenced him to the

statutory    minimum       of    180    months      in   prison       plus    3    years    of

supervised release.




                                            - 5 -
          Which brings us to today, with Sanchez complaining about

the judge's refusal to suppress the evidence seized and the comment

made that fateful summer evening.

                   The Evidence-Suppression Issue

          We    start    with   the    evidence-suppression   issue.       As

Sanchez sees it, the judge should have granted his suppression

motion   because   the     CI's    tip    was   too   "generic"   and     not

"corroborated" enough to supply reasonable suspicion for the stop

and the frisk, which made the arrest — based on the evidence seized

— "unlawful."   We of course review the judge's legal conclusion de

novo, accepting his factual findings and credibility calls unless

clearly erroneous and viewing the evidence in the light most likely

to support his decision.        See, e.g., United States v. Martinez,

762 F.3d 127, 130-31 (1st Cir. 2014); United States v. Brake, 666

F.3d 800, 804 (1st Cir. 2011); see also United States v. Coccia,

446 F.3d 233, 237 (1st Cir. 2006) (noting that "'we will uphold a

denial of a motion to suppress if any reasonable view of the

evidence supports it'" (quoting United States v. Garner, 338 F.3d

78, 80 (1st Cir. 2003))).         Keeping these principles in mind, we

see no constitutional violation.

                        Search-and-Seizure Basics

          The Fourth Amendment declares that searches and seizures

shall not be "unreasonable."          See U.S. Const. amend. IV.        Cases

                                      - 6 -
often treat searches without probable cause as "unreasonable."

See, e.g., United States v. Lopez, 989 F.2d 24, 26 (1st Cir. 1993).

But there are exceptions. The one relevant here says that officers

may stop and briefly detain a person if they have reasonable

suspicion that criminal activity is afoot, see, e.g., Terry v.

Ohio, 392 U.S. 1, 30 (1968); Brake, 666 F.3d at 804 — a standard

that   requires      us    to    take    account   of      the   "totality   of   the

circumstances," see United States v. Arvizu, 534 U.S. 266, 273

(2002); accord United States v. Pontoo, 666 F.3d 20, 29 (1st Cir.

2011).   And officers may pat-frisk the person too if they have

reason to believe he is "armed and dangerous."                   See, e.g., Pontoo,

666 F.3d at 30.       The high Court refers to these police actions as

"Terry stops" and "Terry frisks."                See Florida v. J.L., 529 U.S.

266, 272–73 (2000).         So we will too.

                                No Terry-Stop Problem

           Reasonable           suspicion    can      be     established     by    an

informant's    tip    if    the    tip    possesses     sufficient     "indicia   of

reliability," see id. at 270 — on this both sides agree.                     And the

tip here fits the bill, despite what Sanchez argues. Just consider

the following:

              Templeman knew the CI's tips had proven reliable in the

past — which is a very big deal because an informant's "past

reliability . . . is a significant factor permitting reliance on

                                         - 7 -
information      that    would    not      otherwise   be   sufficiently

corroborated."     See United States v. Jones, 700 F.3d 615, 621-22

(1st Cir. 2012).    Actually, Templeman knew more than just the CI's

reliability.     He knew the CI's identity — after working with him

for years, Templeman knew the tipster's name, phone number, and

address.   And the reason that matters is because it is a crime to

materially lie to law-enforcement agents — so knowing the CI's

name, for example, ups the chance that agents can come down hard

on the tipster if the tip is false, and that threat ups the chance

that the tip is reliable.        See J.L., 529 U.S. at 270 (indicating

that unlike an anonymous informant's tip, a "tip from a known

informant whose reputation can be assessed and who can be held

responsible if her allegations turn out to be fabricated" is much

more trustworthy).      Also, the CI gave detailed, not general, info,

as he spoke about Sanchez's physical appearance, location, gun

possession, and crack holding — and the CI had seen the gun and

crack with his own eyes, which gave him a clear basis of knowledge

for the tip.      See Illinois v. Gates, 462 U.S. 213, 234 (1982)

(explaining that when an informant observes a crime "first-hand,"

that "entitles [the] tip to greater weight than might otherwise be

the case").

           Seeking to avoid all this, Sanchez analogizes his case

to J.L.    There, officers used an anonymous tip — that "a young

                                   - 8 -
black male standing at a particular bus stop and wearing a plaid

shirt was carrying a gun" — to justify a Terry stop.                Officers

could not verify the tipster's credibility (obviously, because

they did not know who he was).           Plus, aside from the tip, which

did not describe how the tipster knew the male was armed, officers

had zero reason to suspect the male of any illegal activity — they

"did not see the firearm," for example, "and [the male] made no

threatening or otherwise unusual movements."              J.L., 529 U.S. at

268.        With   concerns   about     the   tipster's    credibility     and

accountability uppermost in the Court's mind, J.L. held that the

tip — without more — could not justify the Terry stop.

             From what we have just said it is obvious that Sanchez

can get no mileage from J.L.:         Not only did the CI here say how he

knew about Sanchez's gun and crack possession.             And not only did

Templeman see Sanchez move in a way consistent with his having a

gun (i.e., touching an object hidden in his waistband), which

Templeman knew Sanchez could not legally possess.            But unlike the

tipster in J.L., our CI was not (repeat, not) anonymous, see United

States v. Romain, 393 F.3d 63, 73 (1st Cir. 2004) (distinguishing

J.L.   on   similar   grounds),   meaning     Templeman    could   gauge   his

credibility and hold him accountable if necessary.




                                      - 9 -
             The   net    result   is   that   given   the   universe   of

circumstances, the Springfield police had reasonable suspicion to

Terry-stop Sanchez.       Enough said about that issue.

                          No Terry-Frisk Problem

             Sanchez also protests that officers had no business

conducting a Terry frisk, essentially arguing that they had no

"urgent" need to pat him down because they had no reason to

perceive the situation to be so dangerous as to justify even a

limited search.     Call us unconvinced.

             Again, the CI saw Sanchez's gun and crack.       Surveilling

the site, Templeman remembered that he had previously busted

Sanchez for possessing drugs with intent to distribute.           He then

noticed Sanchez reach for his waistband.         Also, he (in his words)

"observed a hard object within" Sanchez's "grasp and underneath"

the "[t]-shirt."         And based on his experience, he reasonably

interpreted Sanchez's reaching action as suggesting that Sanchez

had a gun.    Taking everything together, we believe the police had

a sufficient "security-related" basis to pat Sanchez down for a

weapon.   See United States v. Arnott, 758 F.3d 40, 45 (1st Cir.

2014) (noting too that "[t]he connection between drugs and violence

is, of course, legendary"); see also United States v. Alston, 112

F.3d 32, 33-34 (1st Cir. 1997) (concluding that "a tip from a

previously reliable informant" — that a man near a particular

                                   - 10 -
street was carrying a gun — justified the "pat-down search");

United States v. Trullo, 809 F.2d 108, 113–14 (1st Cir. 1987)

(finding a Terry frisk justified in part by officer's concern that

a bulge in defendant's clothing was a weapon).

            Ever persistent, Sanchez tries to throw cold water on

Templeman's interpretation by calling it nothing more than a pure

"hunch."    He is right that reasonable suspicion is something more

than a mere hunch.    See Arnott, 758 F.3d at 44 (explaining that

"[r]easonable suspicion" lies in the area between "a naked hunch"

and "probable cause").   But the problem for him is that the judge

essentially rejected the pure-hunch theory — after all, the judge

specifically        credited      Templeman's       experience-based

interpretation.   And we cannot say that the judge clearly erred in

doing so.    Cf. Toye v. O'Donnell (In re O'Donnell), 728 F.3d 41,

46 (1st Cir. 2013) (noting that clear error means the judge's

action was "wrong with the force of a 5 week old, unrefrigerated,

dead fish" (quoting S Indus., Inc. v. Centra 2000, Inc., 249 F.3d

625, 627 (7th Cir. 2001))).

            The bottom line is that we see no need to reverse the

judge on the Terry-frisk issue, just as we saw no need to reverse

the judge on the Terry-stop issue.       So we affirm the judge's

refusal to suppress the evidence against Sanchez.



                               - 11 -
                      Statement-Suppression Issue

             As we said earlier, Sanchez also attacks the judge's

decision not to suppress his drug-dealer response to Toledo's

employment-status question.      To hear him tell it, Toledo extracted

his response during a custodial interrogation without benefit of

Miranda warnings.       Once again we review the judge's factual

findings for clear error and his legal ruling de novo.         See, e.g.,

United States v. Hinkley, 803 F.3d 85, 90 (1st Cir. 2015).             And

once again we affirm.

                              Miranda Basics

             Miranda's familiar warnings (e.g., that you have the

right to remain silent and that anything you say can be used

against you) are required for custodial interrogations — it is the

combination of "custody" and "interrogation" that warrants the

giving of these warnings.      See, e.g., Miranda v. Arizona, 384 U.S.

436, 473-79 (1966); United States v. Molina-Gómez, 781 F.3d 13,

21-22 (1st Cir. 2015).       Neither side disputes that Sanchez was in

custody at the time of booking (he was an arrestee at that point,

remember).      But   they   fight   like   mad   over   whether   Toledo's

employment query constituted interrogation.              So we focus our

energies on that issue.

             Interrogation for Miranda purposes includes "any words

or actions on the part of the police . . . that the police should

                                  - 12 -
know are reasonably likely to elicit an incriminating response

from the suspect."         Rhode Island v. Innis, 446 U.S. 291, 301

(1980); accord United States v. Davis, 773 F.3d 334, 339 (1st Cir.

2014);   cf.   generally    Miranda,     384   U.S.   at    478     (making    the

commonsense    point     that   "[a]ny    statement        given    freely     and

voluntarily    without   any    compelling     influences     is,    of    course,

admissible in evidence").       An exception exists for routine booking

questions seeking background info, such as the "suspect's name,

address, and related matters."       See United States v. Doe, 878 F.2d

1546, 1551 (1st Cir. 1989); accord United States v. McLean, 409

F.3d 492, 498 (1st Cir. 2005); see also United States v. Reyes,

225 F.3d 71, 76-77 (1st Cir. 2000) (noting that questions asked at

booking regarding a defendant's date of birth and social-security

number fit comfortably within the purview of this exception, given

the circumstances of that case).         Driving this "booking exception"

(as the cases call it) is the idea that questions of this sort

"rarely elicit an incriminating response" — "even when asked after

an arrest."    See Doe, 878 F.2d at 1551; see also Pennsylvania v.

Muniz, 496 U.S. 582, 601 (1990) (plurality opinion) (noting that

the booking exception "exempts from Miranda's coverage questions

to secure the biographical data necessary to complete booking or

pretrial services" (internal quotation marks omitted)).                   There is

an exception to this exception, however:              the booking exception

                                   - 13 -
does not apply "where the law enforcement officer, in the guise of

asking for background information, seeks to elicit information

that may incriminate."      Doe, 878 F.2d at 1551.    Ultimately, the

booking exception's applicability turns on an "objective" test

that asks "whether the questions and circumstances were such that

the officer should have reasonably expected the questions to elicit

an incriminating response," see Reyes, 225 F.3d at 77 — meaning

"the officer's actual belief or intent," though "relevant," is in

no way "conclusive," see Doe, 878 F.2d at 1551.

                           No Miranda Problem

          Sanchez   does    not   contest   that   routine   employment

questions might fall within the booking exception.      And it is easy

to see why. Years ago we intimated that employment questions could

fit within the booking exception, depending on the situation.      See

United States v. Duarte, 160 F.3d 80, 82 (1st Cir. 1998) (per

curiam) (dicta) (citing United States v. Gotchis, 803 F.2d 74, 78-

79 (2d Cir. 1986)).2       The idea is that employment questions,

"ordinarily innocent of any investigative purpose, do not pose the

dangers" that Miranda sought "to check" — the answers to these



2 The police in Duarte read the defendant his Miranda rights twice
before asking him about his employment situation. Id. at 81. So
we had no need to decide whether his answer fell within the booking
exception — though we noted, citing Gotchis, that "[a] quick review
of the record and caselaw indicate . . . that the exception would
apply." Id. at 82.
                                  - 14 -
questions give the judiciary important info (the info can help

with setting a defendant's bail, for example), and thus are so

central to the booking and pretrial process that they are usually

exempt from Miranda's coverage. See Gotchis, 803 F.2d at 79 (cited

with approval in Duarte); see also 18 U.S.C. § 3142(g)(3)(A).3

Persuaded by this line of reasoning, we now turn Duarte's dicta

into holding — i.e., we put routine booking questions about

employment (ones not reasonably likely to generate incriminating

info) on the list of Miranda-exempt background questions.

          Perhaps   anticipating   what   we   might   do   with   Duarte

(transforming its intimation into binding law), Sanchez argues

that the employment question asked here crossed the constitutional

line because Toledo posed it "to elicit an incriminating" answer

(i.e., he invokes the exception to the booking exception).           Not

so, we conclude.

          As a nonmember of the team that investigated Sanchez,

Toledo asked only routine questions to help with the booking

process — not to strengthen the case against the arrestee (he did

not, for example, ask any follow-up questions when Sanchez said he




3 This section tells judges to consider a defendant's "employment"
in deciding whether there are conditions that would reasonably
assure he comes to court if bail is granted, see § 3142(g)(3)(A)
— the thought being that having a job shows stability and might
make him less likely to flee.
                              - 15 -
was employed as a drug dealer).                And this testimony — which the

judge did not clearly err in crediting — supports the conclusion

that the booking exception applies.                  See Reyes, 225 F.3d at 77

(finding the booking exception applied in large part because (a)

"[t]he    booking      interview       was     conducted     separate      from     any

substantive interrogation, by a different officer and in a separate

room at a separate time" and (b) the booking officer "asked only"

standard police questions, "with no reference whatsoever to the

offense     for     which       appellant     had   been    arrested").           Also,

importantly, the circumstances of this case are far removed from

those     presenting        a    "closer"     question      on    the   exception's

applicability.       See id.       These closer-question cases all involve

situations where the police asked questions to extract answers

"clearly"     and    "directly"        tied    to    the    "suspected"     criminal

activities.       See id. (noting, by way of illustration, that asking

someone to give his social-security number "might be likely to

elicit an incriminating response where the person is charged with

[s]ocial [s]ecurity fraud").                And Sanchez offers no persuasive

basis for us to conclude that there is a similar direct link

between the employment question and his suspected offenses.                        Cf.

generally Gotchis, 803 F.2d at 79 (deeming booking questions about

employment    permissible         in   a    case    where   the   police    arrested

defendant for a drug offense).

                                        - 16 -
          With that, we uphold the judge's decision not to suppress

the statement.

                             Wrap Up

          For the reasons recorded above, we affirm the judge's

refusal to suppress the incriminating evidence and comment.




                              - 17 -